DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-20 are objected to because of the following informalities:  
Claims 16-20, could read “The method of claim 15”, because they are typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 10-11, recites the limitation “determine a first portion of an area surrounding the user where the user should avoid operating the outdoor power 
Claim 8, lines 8-9, recites the limitation “determine a first portion of an area surrounding the user where the user should avoid operating the outdoor power equipment”, renders the claim indefinite because it is unclear which device is identified the first portion? Claim 8 is very confusing, it is like connecting dots puzzle, but the puzzle missing many dots.  Whether the area surrounding the user is prerecorded or preprogramed in the processor”.
In regarding to claim 15, see the rejection of claim 1 above.
Claims 2-7 are dependent of claim 1, and are likewise indefinite.
Claims 9-14 are dependent of claim 8, and are likewise indefinite.
Claims 16-20 are dependent of claim 15, and are likewise indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (2008/0130271).

Notes: It is noted that functional implications and statements of intended use such as “for, configured to, adapted to” and so on have been fully considered.  However, they are not deemed to impose any structural limitations distinguishable over the cited prior art.

Regarding claims 1, 8, 15, Harris discloses a headset apparatus (fig.3B) configured to be worn by a user operating outdoor power equipment, the headset apparatus comprising: an eye covering device (304) configured to cover at least a portion of an eye of the user; a display (display 806, or a display built into a visor, par [0035]) that outputs an image on the eye covering device so that the user perceives the image;
an optical device (microprocessor) that receives optical information based on a position of the eye covering device relative to environmental surroundings of the user (par [0035] stated that pre-programmed using a program stored in memory 808, and the controlled processor to determine which information display on the display screen); and

Regarding claim 2, Harris discloses the headset apparatus of claim 1, wherein the eye covering device comprises glasses that are see-through so that the image is superimposed over the environmental surroundings (the visor 304 is configured to perform as the claimed invention, par 0028, 0032]).
Regarding claim 3, Harris discloses the headset apparatus of claim 1, wherein the eye covering device comprises glasses configured to block incoming light so that the 
Regarding claim 4, Harris does not disclose the functional limitation wherein the operational parameter of the outdoor power equipment is a value measured and communicated by the outdoor power equipment, the operational parameter being one of revolutions per minute (RPM) of a motor of the outdoor power equipment, a fuel level of the outdoor power equipment, or an oil level of the outdoor power equipment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the system of Harries is configured to perform as claimed invention, since the functional implications and statements of intended use does not positively recite a structural limitation, but instead requires an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior art.
Regarding claim 5, Harris discloses the headset apparatus of claim 1, wherein the processor is further configured to: receive an alert relating to the operational parameter of the outdoor power equipment; and output the image to the display with a warming associated with the operational parameter (par [0032]).
Regarding claim 6, Harris discloses the headset apparatus of claim 1, wherein the headset apparatus communicates via short range wireless communication with the outdoor power equipment (par [0035], wireless).


Regarding claims 9-10, Harris discloses the headset apparatus of claim 8, wherein the image is displayed so that vision of the user is not obstructed by the image (par [0035]); wherein the image is displayed so that the user sees the image superimposed in an augmented reality manner (par [0034-0035]).
Regarding claim 11, Harris does not disclose the headset apparatus of claim 8, wherein the operational parameter of the outdoor power equipment is a value measured and communicated by the outdoor power equipment, the operational parameter being one of revolutions per minute (RPM) of a motor of the outdoor power equipment, a fuel level of the outdoor power equipment, or an oil level of the outdoor power equipment.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the system of Harries is configured to perform as claimed invention, since the functional implications and statements of intended use does not positively recite a structural limitation, but instead requires an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior art.

 Regarding claim 13, Harris discloses the headset apparatus of claim 8, wherein the headset apparatus communicates via short range wireless (par [0035]) communication with the outdoor power equipment.
Regarding claim 14, Harris does not disclose the headset apparatus of claim 8, wherein the first portion of the area surrounding the user includes an indication of a location of a sprinkler head.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the system of Harries is configured to perform as claimed invention, since the functional implications and statements of intended use does not positively recite a structural limitation, but instead requires an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior art.
Regarding claim 16, see the rejection of claim 2 above. 
Regarding claim 17, see the rejection of claim 3 above.

Regarding claim 19, see the rejection of claim 5 above.
Regarding claim 20, see the rejection of claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Timothy K Trieu/Primary Examiner, Art Unit 3732